Case 3:15-cv-08451-MAS-TJB

Document 76

Riza |. Dagli, Esq,

BRACH EICHLER, LLC
101 Eisenhower Parkway
Roseland, New Jersey 07068
Ph,: (973) 403-3103

Pax: (973) 618-5503
rdagli@bracheichler.com

Filed 01/31/20 Page 1 of 1 PagelD: 912

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

USLINTERNATIONAL INC.,
Plaintiff,
Vv.
FESTO DIDACTIC INC.,

Defendant.

 

Civil Action No. 3:15-CV-08451-MAS-
TJB

SUBSTITUTION OF ATTORNEY

The undersigned hereby consent to the substitution of Brach Eichler, LLC as attorneys

for the Plaintiff, USI International Inc., in the above-captioned matter and respectfully request

that all future case notices and filings be directed accordingly,

BRACH EICHLER, LLC
(Superseding Attorneys)
101 Eisenhower Parkway
Roseland, NJ 07068
tdagli@bracheichler.com

S

Riza f. Dagli, Esq.

 

 

Dated: \ 4 \ HSHD Dated:

BE:10836722. 1/BEOO0L-107020

LEWIS BAACH KAUFMANN MIDDLEMISS PLLC
(Withdrawing Attorneys)

The Chrysler Building

405 Lexington Avenue, 64!" Floor

New York, NY 10174

* ant
yy
aj
a

C
Erika Levin, bsg
[/3tfzo
